      Case 2:19-cv-10525-EEF-JVM Document 291 Filed 02/11/21 Page 1 of 13




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

                                         *    C.A. NO. 19-10525 C/W 19-10925
ARCHER DANIELS MIDLAND, CO., *
ET AL.                                   *    19-11813 and 19-12748
                                         *
VERSUS                                   *    JUDGE SARAH S. VANCE
                                         *
M/T AMERICAN LIBERTY, her                *    MAG. JUDGE KAREN WELLS ROBY
engines, boilers, tackle, furniture,     *
apparel, appurtenances, etc., in rem     *    PERTAINS TO C.A. NO. 19-10925
                                         *
******************************************************************************
                                  ANSWER AND CLAIM OF
                        MARATHON PETROLEUM COMPANY LP

         NOW INTO COURT, through undersigned counsel, comes Marathon Petroleum

Company LP (“Marathon”), who files this Answer and Claim in Limitation in connection with

the Verified Complaint (“Complaint”) [R. Doc. 1 in C.A. No. 19-10925] filed by American

Petroleum Tankers X, LLC (“APT”) and Crowley Global Ship Management, Inc., and avers as

follows:

                                       FIRST DEFENSE

         APT’s Complaint fails to state any claim, cause of action, or right of action upon which

relief can be granted.

                                           ANSWER

         NOW, for answer to the specific allegations of the Complaint, Marathon alleges and

avers as follows:




{N4158773.1}
      Case 2:19-cv-10525-EEF-JVM Document 291 Filed 02/11/21 Page 2 of 13




                                                    1.

         The allegations contained in Paragraph 1 of the Complaint are conclusions of law for

which no answer is required; however, to the extent answer is required, Marathon does not

contest that this Honorable Court has jurisdiction over this matter.

                                                    2.

         The allegations contained in Paragraph 2 of the Complaint are conclusions of law for

which no answer is required; however, to the extent answer is required, Marathon admits that

venue is proper in this District.

                                                    3.

         The allegations contained in Paragraph 3 of the Complaint are admitted.

                                                    4.

         The allegations contained in Paragraph 4 of the Complaint are admitted.

                                                    5.

         The allegations contained in Paragraph 5 of the Complaint are admitted.

                                                    6.

         The allegations contained in Paragraph 6 of the Complaint are denied for lack of

sufficient knowledge to justify a belief therein.

                                                    7.

         The allegations contained in Paragraph 7 are denied for lack of sufficient knowledge to

justify a belief therein.

                                                    8.

         The allegations contained in Paragraph 8 are denied are denied for lack of sufficient

knowledge to justify a belief therein.



{N4158773.1}                                        2
      Case 2:19-cv-10525-EEF-JVM Document 291 Filed 02/11/21 Page 3 of 13




                                                    9.

         The allegations contained in Paragraph 9 of the Complaint are denied for lack of

sufficient knowledge to justify a belief therein.

                                                    10.

         The allegations contained in Paragraph 10 of the Complaint are denied for lack of

sufficient knowledge to justify a belief therein.

                                                    11.

         The allegations contained in Paragraph 11 of the Complaint do not require an answer;

however, to the extent answer is required, Marathon admits that the Complaint was filed within

six (6) months of the underlying incident made basis of APT’s Complaint.

                                                    12.

         The allegations contained in Paragraph 12 of the Complaint are denied for lack of

sufficient knowledge to justify a belief therein.

                                                    13.

         The allegations contained in Paragraph 13 of the Complaint are denied for lack of

sufficient knowledge to justify a belief therein.

                                                    14.

         The allegations contained in Paragraph 14 of the Complaint are denied for lack of

sufficient knowledge to justify a belief therein.

                                                    15.

         The allegations contained in Paragraph 15 of the Complaint are denied.

                                                    16.

         The allegations contained in Paragraph 16 of the Complaint are denied.



{N4158773.1}                                         3
      Case 2:19-cv-10525-EEF-JVM Document 291 Filed 02/11/21 Page 4 of 13




                                                    17.

         The allegations contained in Paragraph 17 of the Complaint are denied.

                                                    18.

         The allegations contained in Paragraph 18 of the Complaint are denied.

                                                    19.

         The allegations contained in Paragraph 19 of the Complaint are denied for lack of

sufficient knowledge to justify a belief therein.

                                                    20.

         The allegations contained in Paragraph 20 of the Complaint are denied with respect to

APT’s alleged right “to complete exoneration from liability arising out of the Incident”; the

remaining allegations contained in Paragraph 20 of the Complaint, those are denied for lack of

sufficient knowledge to justify a belief therein.

                                                    21.

         The allegations contained in Paragraph 21 of the Complaint are conclusions of law for

which no answer is required; however, to the extent answer is required, the allegations contained

in Paragraph 21 of the Complaint are denied for lack of sufficient knowledge to justify a belief

therein.

                                                    22.

         The allegations contained in Paragraph 22 of the Complaint do not require an answer;

however, to the extent answer is required, Marathon denies the allegations contained in

Paragraph 22 of the Complaint for lack of sufficient knowledge to justify a belief therein.




{N4158773.1}                                         4
      Case 2:19-cv-10525-EEF-JVM Document 291 Filed 02/11/21 Page 5 of 13




                                                23.

         The allegations contained in Paragraph 23 of the Complaint do not require an answer;

however, to the extent answer is required, Marathon denies the allegations contained in

Paragraph 23 of the Complaint for lack of sufficient knowledge to justify a belief therein.

                                                24.

         The allegations contained in Paragraph 24 of the Complaint are conclusions of law for

which no answer is required; however, to the extent answer is required, Marathon does not

contest that all claims and issues concerning the Incident should be consolidated into a single

proceeding before this Court.

                                 *       *       *      *       *

         Marathon denies any unnumbered allegations and APT’s Prayer for Relief.

                                      SECOND DEFENSE

         The incident described in the Complaint was caused solely by the negligence, fault and

actions of the M/T AMERICAN LIBERTY and APT, their crewmembers, principals, agents,

servants and/or employees, which negligence, fault and actions are the direct and proximate cause

of the incident in question.

                                       THIRD DEFENSE

         The AMERICAN LIBERTY and APT were legally responsible for the safe and prudent

navigation and exercise of reasonable care and skill to properly and safely navigate and transport

on the Mississippi River.




{N4158773.1}                                     5
      Case 2:19-cv-10525-EEF-JVM Document 291 Filed 02/11/21 Page 6 of 13




                                      FOURTH DEFENSE

         The Captain, Pilot and crewmembers of the AMERICAN LIBERTY, along with APT,

were legally responsible under General Maritime Law for knowing all conditions essential to the

safe accomplishment of the undertaking or voyage.

                                        FIFTH DEFENSE

         The Captain, Pilot and crewmembers of the AMERICAN LIBERTY, along with APT,

failed to obtain the necessary information and knowledge from personal cognizance, or avail

themselves of the means of information and knowledge, of conditions likely to produce or

contribute to a loss, and failed to adopt appropriate means to prevent said incident.

                                        SIXTH DEFENSE

         The direct and proximate cause of the incident in question resulted from the negligence,

unseaworthiness, fault and/or failure to exercise reasonable care of the AMERICAN LIBERTY,

its Captain, Pilot and crewmembers, and APT, including but not limited to the following:

         (1)    Failing to properly and safely navigate and control the AMERICAN
                LIBERTY;

         (2)    Failing to act as prudent and proper navigators;

         (3)    Failing to exercise reasonable care and maritime skill in the performance
                of their work;

         (4)    Failing to properly take into account the conditions of the Mississippi
                River;

         (5)    Failing to follow APT’s policies and procedures;

         (6)    Failing to perform and/or follow the necessary job risk assessment; and

         (7)    Other acts and/or omissions of negligence, unseaworthiness and fault as
                may be revealed in discovery and proven at trial.




{N4158773.1}                                      6
      Case 2:19-cv-10525-EEF-JVM Document 291 Filed 02/11/21 Page 7 of 13




                                     SEVENTH DEFENSE

         The AMERICAN LIBERTY, its Captain, Pilot and crewmembers, and APT are guilty of

statutory fault or violations of navigational safety standards established by statute or regulation

and, accordingly, have the burden of proving that such fault or violations could not have caused,

or contributed to, the allision. The Pennsylvania, 86 U.S. (19 Wall.) 125 (1873).

                                      EIGHTH DEFENSE

         Marathon reserves the right to plead any and all additional applicable affirmative

defenses, claims, cross-claims, and counter-claims against any and all parties including, but not

limited to, the right to plead and/or seek indemnity and contribution against all persons and

entities that may be legally responsible for the incident described herein as provided by law.

                                   CLAIM OF MARATHON

         NOW, assuming the role of Claimant, Marathon asserts the following Claim in

Limitation against APT, in accordance with the provisions of Rule F(5) of the Supplemental

Rules for Admiralty and Maritime Claims of the Federal Rules of Civil Procedure, as follows:

                                                1.

         Marathon is a limited partnership organized under the laws of the State of Delaware and

is licensed to do and doing business in the State of Louisiana.

                                                2.

         This Honorable Court has jurisdiction under 28 U.S.C. §1333.

                                                3.

         At all pertinent times, Marathon was the time charterer of the AMERICAN LIBERTY

pursuant to charter party agreement (“Charter Party”) dated January 6, 2017 and entered into

between Marathon and APT.



{N4158773.1}                                     7
      Case 2:19-cv-10525-EEF-JVM Document 291 Filed 02/11/21 Page 8 of 13




                                                 4.

         On May 16, 2019, the AMERICAN LIBERTY finished loading cargo at Marathon’s

Garyville facility on the Mississippi River. The AMERICAN LIBERTY departed Marathon’s

facility and headed downriver until it was subsequently involved in a multi-vessel collision that

allegedly caused extensive property damage and personal injury.

                                                 5.

         On July 20, 2020, Marathon was served with an Amended Petition filed by certain State

Court Plaintiffs/Personal-Injury Claimants in Louisiana state court, Civil District Court, Parish of

Orleans, bearing C.A. No. 19-05915, and entitled “Clement Bell, et al. v. American Petroleum

Tankers, LLC, et al.”

                                                 6.

         Upon receipt of the Amended Petition, Marathon filed a Peremptory Exception of No

Cause of Action (“Exception”) in Louisiana state court, on the basis that the State Court

Plaintiffs/Personal-Injury Claimants made no specific allegations of fault against Marathon or

Marathon’s involvement in the alleged accident.

                                                 7.

         The only allegation in the Amended Petition that was specifically directed at Marathon

was that it was a “non-Louisiana company who may be served through its registered agent CT

Corporate System, 3867 Plaza Tower Drive, Baton Rouge, Louisiana 70816.”

                                                 8.

         The Louisiana state court set a hearing on Marathon’s Exception for January 29, 2021. .

                                                 9.

         On January 5, 2021, the State Court Plaintiffs/Personal-Injury Claimants filed an



{N4158773.1}                                     8
      Case 2:19-cv-10525-EEF-JVM Document 291 Filed 02/11/21 Page 9 of 13




Opposition to Marathon’s Exception.

                                                10.

         This Opposition was the first time that any specific allegation of fault or negligence was

asserted against Marathon in any court, state or federal, with respect to the underlying May 16,

2019 incident. In that Opposition, the State Court Plaintiffs/Personal-Injury Claimants argued

that “Marathon, as the owner of a dock, ordered a large vessel to perform an inherently risky

maneuver and depart its dock (1) at night, when vision is obscured, and (2) in dangerously high

waters.”

                                                11.

         As a result, Marathon has sustained damages, losses and expenses in defending against

the allegations of State Court Plaintiffs/Personal-Injury Claimants, and, as outlined below,

Marathon is entitled to contractual defense and indemnity from APT and to assert a claim of

contribution under General Maritime Law.

                                                12.

         Marathon was in no way negligent, liable or at fault for underlying May 16, 2019

incident.

       CAUSE OF ACTION NO. 1: CONTRACTUAL DEFENSE AND INDEMNITY

                                                13.

         Marathon re-alleges and re-asserts the allegations contained in Paragraphs 1 - 12.

                                                14.

         Pursuant to the Charter Party entered into by and between Marathon and APT, Marathon

is entitled to contractual defense and indemnity from APT in connection with any and all claims

asserted against Marathon, including those asserted by the State Court Plaintiffs/Personal-Injury



{N4158773.1}                                     9
     Case 2:19-cv-10525-EEF-JVM Document 291 Filed 02/11/21 Page 10 of 13




Claimants.

                                                    15.

         The Charter Party identifies APT as “Owners” and Marathon as “Charterers.” The

AMERICAN LIBERTY is identified as “Vessel.”

                                                    16.

         Clause 2(c) of the Charter Party provides as follows:

               Notwithstanding any other provision of this Charter, the entire operation,
               navigation and management of the Vessel shall be and remain in the
               exclusive control and command of Owners [APT].

                                                    17.

         Clause 56 of the Charter Party provides in pertinent part as follows:

               a. i. Vessel will have in place, and will continue throughout the Term, hull
               insurance and protection and indemnity (P&I) insurance coverage, for its
               full value and tonnage, no less in scope and amounts than available under
               the rules of P&I clubs entered into the international group of P&I clubs,
               including pollution risks to the maximum amount available in such club
               (currently US$ 1 billion), full crew coverage and collision coverage. All
               premiums and deductibles shall be for Owners’ [APT’s] account. Said
               policies shall name Charterers [Marathon] as a joint insured.

               …

               c. Owners [APT] shall indemnify, defend, and hold harmless Charterers
               [Marathon], against any loss, damage, claim, suit, liability, penalty, fine,
               judgment, cost or expense (including reasonable attorney fees and other
               costs of litigation) resulting from, associated with or arising out of (i)
               bodily injury, including death, of any person, (ii) property damage
               (excluding damage or loss to the product) including damage to natural
               resources, or (iii) discharges, spills, or leaks of product or other materials
               or products, including but not limited to the cost of assessment and
               remediation, arising out of or in connection with this Charter or the
               operation of the Vessel, except to the extent any such loss, damage, claim,
               suit, liability, penalty, fine, judgment, cost or expense resulted from the
               negligence or willful misconduct of Charterers [Marathon]. This shall in
               no way limit Owners [APT] rights under Clause 35 General Average.

               (Emphasis added.)

{N4158773.1}                                        10
     Case 2:19-cv-10525-EEF-JVM Document 291 Filed 02/11/21 Page 11 of 13




                                                  18.

         As such, Marathon is entitled to defense and indemnity from APT against any and all

claims “arising out of or in connection with this Charter or the operation of the Vessel,”

including those claims asserted against Marathon in relation to the underlying May 16, 2019

incident which occurred when the AMERICAN LIBERTY was being operated pursuant to the

above-referenced Charter Party.

                                                  19.

         In addition, Clause 15 of the Charter Party provides in pertinent part as follows:

               … Owners [APT] shall indemnify and defend Charterers [Marathon], their
               servants and agents against all losses, claims, responsibilities and
               liabilities arising in any way whatsoever from the employment of pilots,
               and tugboats, who although employed by Charterers [Marathon] shall be
               deemed to be the servants of and in the service of Owners [APT] and
               under their instructions (even if such pilots and tugboat personnel, are in
               fact the servants of Charterers [Marathon], their agents or any affiliated
               company). This Clause 15 shall in no way limit Owners’ [APT’s] rights
               under Clause 35 General Average.

               (Emphasis added.)

                                                  20.

         Therefore, to the extent that the allegations raised by the State Court Plaintiffs/Personal-

Injury Claimants implicate the decisions and/or actions and/or inactions of either the Pilot or the

assist tugs that were alongside the AMERICAN LIBERTY, then Marathon is entitled to defense

and indemnity from APT against said claims as well.

                                                  21.

         Marathon is a “joint insured” on the policies of insurance maintained by APT, including

those policies that are securing the Limitation fund provided by APT as owner of the

AMERICAN LIBERTY, and which insurance is meant to be primary to any insurance otherwise



{N4158773.1}                                       11
     Case 2:19-cv-10525-EEF-JVM Document 291 Filed 02/11/21 Page 12 of 13




available to Marathon.

                                                22.

         Accordingly, APT owes Marathon contractual defense and insurance coverage in

connection with the claims arising out of the underlying May 16, 2019 incident.

                                                23.

         In the alternative, in the event that APT has not secured the appropriate insurance for

Marathon as a “joint insured,” this failure to provide insurance as agreed is a breach of contract

and APT is obligated to pay Marathon for the damages arising out of that breach.

                                                24.

         Further, Marathon is entitled to recover reasonable attorneys’ fees and other costs of

litigation associated with defending against claims asserted against Marathon, including but not

limited to prosecuting this Claim.

                         CAUSE OF ACTION NO. 2: CONTRIBUTION

                                                25.

         Marathon re-alleges and re-asserts the allegations contained in Paragraphs 1 - 12.

                                                26.

         Additionally, and in the alternative, if Marathon is held liable to the State Court

Plaintiffs/Personal-Injury Claimants or any other parties for any reason, Marathon is entitled to

contribution under General Maritime Law from APT.

                                                27.

         Accordingly, APT should be held responsible for indemnity, contribution, and/or

reimbursement for all amounts, liabilities or judgments that may be assessed to Marathon, if any,

in relation to the claims asserted by the State Court Plaintiffs/Personal-Injury Claimants or any

other parties.

{N4158773.1}                                    12
     Case 2:19-cv-10525-EEF-JVM Document 291 Filed 02/11/21 Page 13 of 13




                                  *       *       *      *       *

         WHEREFORE, Marathon prays that its Answer to Claim in Limitation be deemed good

and sufficient, and that after due proceedings are had, there be judgment in favor of Marathon

and against APT, together with legal interest, costs and for all general and equitable relief.



                                              Respectfully submitted,

                                              /s/ Hansford P. Wogan

                                              WAYNE G. ZERINGUE, JR. (#18516)
                                              JEFFERSON R. TILLERY (#17831)
                                              HANSFORD P. WOGAN (#34825)
                                              Jones Walker LLP
                                              201 St. Charles Avenue, 48th Floor
                                              New Orleans, Louisiana 70170-5100
                                              Telephone: (504) 582-8000
                                              Facsimile: (504) 582-8015
                                              wzeringue@joneswalker.com
                                              jtillery@joneswalker.com
                                              fwogan@joneswalker.com
                                              Attorneys for Marathon Petroleum Company LP


                                 CERTIFICATE OF SERVICE

         I hereby certify that copies of the above and foregoing pleading have been served on all

counsel of record by electronic filing through the Court’s CM/ECF filing system and/or by

email, facsimile, or U.S. Mail, postage prepaid, properly addressed on this 26th day of January,

2021.

                                              /s/ Hansford P. Wogan




{N4158773.1}                                     13
